DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species C encompassed by Figs. 4, 6-7, identified as encompassing claims 1-6 and 9-20 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 6 and 9-16 are objected to because of the following informalities:
Claim 6 recites in line 1 “further comprising” which should be changed to along the lines of “further comprising:”
All claims depending on the current claim incorporate the same issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 14 recites “second silicide layer”.
	The current claim depends on claims 1-2 and 6 which do not introduce a first silicide layer.

	Claim 14 recites “fifth contact plug”.
	The current claim depends on claims 1-2 and 6 which do not introduce third or fourth contact plugs.

	All claims depending on the current claim incorporate the same issues.

7.	Claim 15 recites “a second carbon-containing layer”.
	The current claim depends on claims 1-2, 6, and 14 which do not introduce a first carbon-containing layer.
All claims depending on the current claim incorporate the same issues.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as obvious over Mori et al. (US 2014/0246706 A1), hereinafter as Mori, in view of Arai et al. (JP 2009071173 A, see attached translation document), hereinafter as Arai.
[Ikeda et al. (US 2020/0176490 A1), hereinafter as Ikeda is utilized herein as evidence.]

9.	Regarding Claim 1, Mori discloses an imaging device (see Figs. 1-5 and [0014] “solid-state imaging device”) comprising:
an imaging region (see Fig. 1 region of pixel elements 11, and see Fig. 5 pixel array region element 202, and see [0029] “pixels 11” and see [0080] “above-described pixels 11 are arranged in a matrix in a pixel array 202”) including a plurality of pixels (plurality of pixel elements 11), each pixel including a photoelectric conversion layer (see Fig. 3 respective portion of element 114 corresponding to each pixel), a pixel electrode (see Fig. 3 respective element 113 corresponding to each pixel) to collect a charge generated in the photoelectric conversion layer (see [0040] “a first electrode 113 (pixel electrode) which is separated for each of the pixels 11, and is electrically connected to the charge accumulation region 104 and the gate electrode of the amplification transistor 108a”), and a first doped region (element 104, see [0044] “N-type charge accumulation region 104 for accumulating signal charge from a photoelectric conversion film 114”) electrically connected to the pixel electrode (see Fig. 3 and [0040]);
a peripheral region located outside of the imaging region (see Fig. 1 elements outside of elements 11, and see Fig. 5 elements outside of element 202), with a circuit (elements 13, 15, see [0029] “a vertical scanning unit (also called a row scanning unit) 13 which supplies various timing signals to the pixels 11; a horizontal scanning unit (also called a column scanning unit) 15 which sequentially reads-out the signals of the pixels 11 to a horizontal output terminal 142”) to drive the plurality of pixels being provided in the peripheral region (see [0029]); and
a blockade region (see Fig. 3 region of element 103, see [0040] “a P-type impurity region 103 formed surrounding the element isolation region 102 to suppress leakage current caused by an interface of the element isolation region 102”) including: a second doped region of a first conductivity type (element 103, see [0040] “a P-type impurity region 103 formed surrounding the element isolation region 102 to suppress leakage current caused by an interface of the element isolation region 102”) located between the imaging region and the peripheral region (see Fig. 3 showing a cross section with element 103 on leftmost and rightmost ends of the pixel and see Figs. 1 and 5 element 103 is between the imaging region and the peripheral region).
Mori does not appear to explicitly disclose a plurality of first contact plugs connected to the second doped region.
	Arai discloses a plurality of first contact plugs connected to the second doped region (see attached translation document Fig. 1 second doped region p-type guard ring element 106 with a plurality of first contact plugs elements 108, see pg. 4 “Contact plug 108 connected to the n-type
source region 105 b, p-type guard ring region 106, and a second metal wiring 111.”).
	The plurality of first contact plugs connected to the second doped region as taught by Arai is incorporated as a plurality of first contact plugs connected to the second doped region of Mori. The combination discloses a plurality of first contact plugs connected to the second doped region (see Mori Fig. 1 a plurality of first contact plugs combined to connect to the second region p-type guard ring element 103).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of first contact plugs connected to the second doped region as taught by Arai as a plurality of first contact plugs connected to the second doped region of Mori because the combination allows for electrostatic discharge surge protection (see Mori pg. 5 “Thereby, since the parasitic resistance as the whole ESD protection element 100 can be made small compared with the conventional ESD protection element, the discharge capability of a surge can be improved.”);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known p-type guard ring for protection of an active device region for another to obtain predictable results (see Mori Fig. 1; also see evidentiary reference Ikeda Figs. 14A-B which shows a p-type guard ring element 41 with an insulating member element 71 surrounding a photoelectric conversion area element PD, wherein the p-type guard ring element 41 is also connected to a contact plug element 31, see [0093] “insulating member 71 inside the P-type isolation region 41”, [0094] “The front electrode 31 is connected to the P-type isolation region 41”, [0036] “photoelectric conversion unit PD”).



10.	Regarding Claim 17, Mori and Arai disclose the imaging device of claim 1, wherein the second doped region surrounds the imaging region in an annular shape in plan view (see Mori [0058] “the element isolation region 102 is a structure which surrounds the amplifying transistor 108a and the selection transistor 108c. Furthermore, the element isolation region 102 is a structure which surrounds the charge accumulation region 104 and the reset transistor 108b” and Arai Fig. 1).

11.	Regarding Claim 18, Mori and Arai disclose the imaging device of claim 1, wherein the first conductivity type is P-type (see Mori [0040] “a P-type impurity region 103 formed surrounding the element isolation region 102 to suppress leakage current caused by an interface of the element isolation region 102” P-type).

12.	Claims 2-5 are rejected under 35 U.S.C. 103 as obvious over Mori et al. (US 2014/0246706 A1), hereinafter as Mori, in view of Arai et al. (JP 2009071173 A, see attached translation document), hereinafter as Arai, in view of Tsai et al. (US 2016/0268220 A1), hereinafter as Tsai.
[Chen (CN 1556546 A), see attached translation document, is utilized herein as evidence]

13.	Regarding Claim 2, Mori and Arai disclose the imaging device of claim 1.
Mori and Arai do not appear to explicitly disclose wherein, the blockade region includes: a third doped region of a second conductivity type located between the peripheral region and the second  doped region; and a plurality of second contact plugs provided in the third doped region.
Tsai discloses the blockade region includes a plurality of alternating p-type guard rings and n-type guard rings (see Figs. 1-2 elements 110-118, see [0016] “This protection ring 108 is made up of a series of concentric rings which have alternating conductivity types and which circumscribe an outer perimeter of the pixel sensor array 102. For example, the protection ring 108 can include a first (e.g., innermost) ring 110, which has a first conductivity type; a second ring 112 surrounding the first ring 110 and having a second conductivity type; a third ring 114 surrounding the second ring 112 and having the first conductivity type; a fourth ring 116 surrounding the third ring 114 and having the second conductivity type; and a fifth (e.g., outermost) ring 118 surrounding the fourth ring 116 and having the first conductivity type.”).
The alternating p-type guard rings and n-type guard rings as taught by Tsai is incorporated as alternating p-type guard rings and n-type guard rings of Mori and Arai. The combination discloses wherein, the blockade region includes: a third doped region of a second conductivity type located between the peripheral region and the second doped region; and a plurality of second contact plugs provided in the third doped region (see Mori Fig. 3 element 103 is combined to have a plurality of p-type and n-type guard rings, and see Arai Fig. 3 in a similar fashion as seen for elements 107 and 106 which are respectively n-type and p-type rings; see Tsai Figs. 1-2 element 110 corresponds to the second doped region and element 112 corresponds to a third doped region of a second conductivity, n-type, located between the peripheral region element 104 and the second doped region element 110, and a plurality of second contact plugs provided for each doped region including the third doped region as seen in Arai Fig. 3 for each of the n-type and p-type rings).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the alternating p-type guard rings and n-type guard rings as taught by Tsai as alternating p-type guard rings and n-type guard rings of Mori and Arai, wherein the combination discloses wherein, the blockade region includes: a third doped region of a second conductivity type located between the peripheral region and the second doped region; and a plurality of second contact plugs provided in the third doped region because the combination allows for reduced occurrence of white pixels and provide image sensors with better image sensing functionality (see Tsai [0016] “Thus, these rings 110-118 and their corresponding p-n junctions reduce the occurrence of white pixels and provide image sensors with better image sensing functionality.”);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known blockade region with protection doped rings surrounding an imaging region for another to obtain predictable results where alternative options for the number of doped rings are provided to be selected (see Tsai Figs. 1-2 compared to Figs. 3-10 showing variations of the number of doped ring regions, and see Arai Fig. 1 compared to Fig. 3 showing alternative number of doped ring regions, and see evidentiary reference Chen Figs. 1-2 showing the n-type and p-type rings, elements 5 and 7, provided with electrical contacts, elements 8 and 9, surrounding a photoelectric conversion region element 6).

14.	Regarding Claim 3, Mori and Arai and Tsai disclose the imaging device of claim 2, wherein the third doped region surrounds the imaging region in an annular shape in plan view (see Arai Fig. 1 and Tsai Fig. 1).

15.	Regarding Claim 4, Mori and Arai and Tsai disclose the imaging device of claim 2, wherein,
the blockade region includes:
a fourth doped region (see Tsai Fig. 1 element 114 and see [0016] “a third ring 114 surrounding the second ring 112 and having the first conductivity type”, see figure labeling “114 (P)”, p-type) of the first conductivity type located between the peripheral region and the third doped region (see Tsai Fig. 1); and
a plurality of third contact plugs provided in the fourth doped region (see Arai Fig. 1 contact plugs for each of the doped regions as previously combined).

16.	Regarding Claim 5, Mori and Arai and Tsai disclose the imaging device of claim 3, wherein, the blockade region includes:
a fourth doped region (see Tsai Fig. 1 element 114 and see [0016] “a third ring 114 surrounding the second ring 112 and having the first conductivity type”, see figure labeling “114 (P)”, p-type) of the first conductivity type located between the peripheral region and the third doped region (see Tsai Fig. 1); and
a plurality of third contact plugs provided in the fourth doped region (see Arai Fig. 1 contact plugs for each of the doped regions as previously combined).

17.	Claims 19-20 are rejected under 35 U.S.C. 103 as obvious over Mori et al. (US 2014/0246706 A1), hereinafter as Mori, in view of Akagawa et al. (JP 2004055903 A, see attached translation document), hereinafter as Akagawa

18.	Regarding Claim 19, Mori discloses an imaging device (see Figs. 1-5 and [0014] “solid-state imaging device”) having a plurality of pixels (plurality of pixel elements 11), the imaging device comprising:
a semiconductor substrate (see Fig. 3 element 101, see [0040] “semiconductor substrate 101”)  in which a plurality of doped regions are provided (elements 103 and 104, see [0040] “a P-type impurity region 103 formed surrounding the element isolation region 102 to suppress leakage current caused by an interface of the element isolation region 102”, [0044] “N-type charge accumulation region 104 for accumulating signal charge from a photoelectric conversion film 114”);
a photoelectric conversion layer (see Fig. 3 respective portion of element 114 corresponding to each pixel, see [0040] “photoelectric conversion film 114”) supported by the semiconductor substrate; and
a plurality of pixel electrodes (see Fig. 3 respective element 113 corresponding to each pixel) located between the semiconductor substrate and the photoelectric conversion layer (see Fig. 3), wherein, each pixel includes:
a portion of the photoelectric conversion layer (see Fig. 3);
one of the plurality of pixel electrodes (see Fig. 3);
one of the plurality of doped regions (see Fig. 3 respective element 104 electrically connected to element 107); and
a contact plug (element 107, see [0040] “contact plug 107”) electrically connected to the one of the plurality of doped regions (see Fig. 3 element 107 electrically connected to element 104).
Mori does not appear to explicitly disclose the semiconductor substrate includes a carbon-containing layer located between the doped regions and the contact plugs.
	Akagawa discloses the semiconductor substrate includes a carbon-containing layer located on the doped regions (see attached translation document Fig. 1 semiconductor substrate element 1 includes a carbon-containing layer element 12c located on the doped regions elements 12a, see pg. 4 [0019]“An N-type charge accumulation region 12a … platinum silicide (PtSi) film 12c” and [0020] “silicon substrate 11”).
	The carbon-containing layer located on the doped n-type charge accumulation region as taught by Akagawa is incorporated as carbon-containing layer located on the doped n-type charge accumulation region of Mori. The combination discloses the semiconductor substrate includes a carbon-containing layer located between the doped regions and the contact plugs (see Mori Fig. 3 at least the silicide layer incorporated between the doped regions elements 104 and the contact plugs elements 107 – specifically between the n-type element 117 and contact plug element 107).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the carbon-containing layer located on the doped n-type charge accumulation region as taught by Akagawa as carbon-containing layer located on the doped n-type charge accumulation region of Mori, wherein the combination discloses the semiconductor substrate includes a carbon-containing layer located between the doped regions and the contact plugs because the combination provides improved durability against irradiation of energy rays, an increase in dark current and decrease in quantum efficiency (see Akagawa pg. 5 [0026]).

19.	Regarding Claim 20, Mori and Akagawa disclose the imaging device of claim 19, wherein the pixel electrode of each pixel is electrically connected to the doped region via the contact plug (see Mori Fig. 3 respective pixel electrode element 113 electrically connected to the doped region element 104 through the contact plug element 107).














Allowable Subject Matter
20.	Claims 6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

21.	Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

22.	Claim 6, “an impurity layer of the second conductivity type that is located in a position deeper than the first doped regions; and the third doped region includes two portions each extending, in a cross section perpendicular to a surface of the semiconductor substrate, from the surface and reaching the impurity layer” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same allowable subject matter.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 2008/0265295 A1 (Figs. 1A-E)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818